ORDER GRANTING PETITION FOR REHEARING AND WITHDRAWING OPINION

Appellant, Leland James Dodd, was convicted in Oklahoma County Case No. CF-90-3070, of the crimes of Possession with Intent to Distribute (Count I), Conspiracy to Traffic in Controlled Dangerous Substances (Count II), and Attempting to Maintain a Vehicle Where a Controlled Dangerous Substance is Kept (Count III). Appellant was sentenced to life imprisonment and a $40,000 fine on Count I; life without parole and a $100,000 fine on Count II; and ten years imprisonment and a $20,000 fine on Count III. The trial court ordered the fines be suspended and that the sentences be served concurrently. From this Judgment and Sentence, the Appellant perfected his appeal to this Court. This Court affirmed Appellant’s convictions for Count I and II and reversed Count III in Dodd v. State, 65 OBJ 1033 (Okl.Cr. March 15, 1994).
Appellant filed a Petition for Rehearing with this Court on April 4, 1994. Upon review, this Court now finds rehearing should be granted. We further direct that the opinion handed down in Dodd on March 15, 1994 be withdrawn.
IT IS SO ORDERED.
/s/ Gary L. Lumpkin GARY L. LUMPKIN, Presiding Judge.
/s/ Charles A. Johnson CHARLES A. JOHNSON, Vice Presiding Judge.
/s/ Charles Chapel CHARLES CHAPEL, Judge.
/s/ Reta Strubhar RETA STRUBHAR, Judge.